Case 2:19-cv-20743-SRC-CLW Document1 Filed 11/26/19 Page 1 of 3 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA
Plaintiff

CIVIL NO.
VS.

Express Construction 3 Corporation

 

Defendant

COMPLAINT

The United States of America, on behalf of its Agency, the Department of
Treasury, by its specially appointed counsel KML Law Group, P.C., represents as
follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address(es) of the Defendant, Express Construction 3
Corporation is 64 Wright Street, 2nd Floor, Newark, NJ 07114.

3. Defendant owes Plaintiff the principal sum of $112,200.00, plus interest of
$4,659.12, plus a penalty in the amount of $27,393.71, plus administration fees in the
amount of $52,077.21, for a total of $196,330.04. A true and correct copy of the
Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”’).

4. Demand has been made upon Defendant by Plaintiff for the sum due but
the amount due remains unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;

(A) In the amount of $196,330.04 with interest from September 25, 2019.

 
Case 2:19-cv-20743-SRC-CLW Document1 Filed 11/26/19 Page 2 of 3 PagelD: 2

(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00

(C) Interest to accrue at the rate of 1% to the date of judgment.

(D) Penalty interest to accrue at the rate of 6% to the date of judgment.

(E) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.

(F) Costs of suit.

Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through

Its specially assigned counsel
KML Law Group, P.C.

Rebecca A. Solarz, Esquire
701 Market Street, Suite 5000
Philadelphia, PA 19106
Phone: 215-825-6327

RSolarz@kmllawgroup.com

 
Case 2:19-cv-20743-SRC-CLW Document1 Filed 11/26/19 Page 3 of 3 PagelD: 3

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.

VS.

Express Construction 3 Corporation

Defendant

 

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
1844. Rev. GaSe 2:19-cv-20743-SRC-CLW Roepe et Cpe yee 19 Page 1 of 1 PagelD: 4

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

The United States of America Express Construction 3 Corporation

ATTN: Fabriano Null or Laerte Pereira Dasilva

64 Wright Street, 2nd Floor
Newark, NJ 07114

 

 

 

(b) County of Residence of First Listed Plaintiff Countv of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION O]

THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
KML Law Group, P.C. — Rebecca A. Solarz, Esquire
701 Market Street, Ste. 5000, Philadelphia, PA 19106
215-825-6327; RSolarz@kmllawgroup.com

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) TI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
X 1 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 X 1 Incorporated or Principal Place 4 4
of Business In This State

2 US. Government 4 Diversity Citizen of Another State 2 2. Incorporated and Principal Place 5 5

Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 3 3 Foreign Nation 6 6

Foreign Country

 

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)
— ay J,
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act

     

 

 

120 Marine 310 Airplane 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 400 State Reapportionment
130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157 410 Antitrust
140 Negotiable Instrument Liability 367 Health Care/ 430 Banks and Banking
450 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical OPRBREVIRT Sa 450 Commerce
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 460 Deportation
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 470 Racketeer Influenced an
. 152 Recovery of Defaulted Liability 368 Asbestos Personal 840 Trademark Corrupt Organizations
Student Loans 340 Marine Injury Product 480 Consumer Credit
(Excludes Veterans) 345 Marine Product Liability as S ( RGURED aS 490 Cable/Sat TV
153 Recovery of Overpayment Liability PERSONAL PROPERTY 710 Fair Labor Standards 861 HIA (1395ff) 850 Securities/Commodities:
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud Act 862 Black Lung (923) Exchange
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending 720 Labor/Management 863 DIWC/DIWW (405(g)) 890 Other Statutory Actions
190 Other Contract Product Liability 380 Other Personal Relations - 864 SSID Title XVI 891 Agricultural Acts
195 Contract Product Liability 360 Other Personal Property Damage 740 Railway Labor Act 865 RSI (405@)) 893 Environmental Matters
196 Franchise Injury 385 Property Damage 751 Family and Medical 895 Freedom of Information
362 Personal Injury - Product Liability Leave Act Act

       

Medical Malpractice 790 Other Labor Litigation 896 Arbitration

   

 
   

ORE & TH ISONER REDE =| 791 Employee Retirement 2SHEDERA) j 899 Administrative Procedut
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: Income Security Act 870 Taxes (U.S. Plaintiff Act/Review or Appeal o
220 Foreclosure 441 Voting 463 Alien Detainee or Defendant) Agency Decision
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 871 IRS—Third Party 950 Constitutionality of
240 Torts to Land 443 Housing/ Sentence 26 USC 7609 State Statutes
245 Tort Product Liability Accommodations 530 General
290 Ail Other Real Property 445 Amer. w/Disabilities 535 Death Penalty
Employment Other: 62 Naturalization Application
446 Amer. w/Disabilities 540 Mandamus & Other 465 Other Immigration
Other 550 Civil Rights Actions
448 Education 555 Prison Condition
: 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

1 Original 2 Removed from 3 Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(specify)
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF 28 U.S.C. 1345
ACTION Brief description of cause:
Enforced Collections
VI. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes X No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

 

FOR OFFICE USE ONLY

DATE ( / YW fi | A SIGNATURE OF ATTORNEY OF RECORD JL a
y

 
Case 2:19-cv-20743-SRC-CLW Document 1-2 Filed 11/26/19 Page 1 of 2 PagelD: 5

@ U.S. DEPARTMENT OF THE TREASURY

BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. DEPARTMENT OF LABOR
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION (OSHA)
CERTIFICATE OF INDEBTEDNESS

Express Construction 3 Corporation
64 Wright Street, 2"! Floor
Newark, New Jersey 07114
_ATTN: Fabriano Null or Laerte Pereira DaSilva
EIN:

Treasury Reference #:

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring
matters to the U.S. Department of Justice (DOJ) for litigation, | am a custodian of records of certain files sent by
the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA) to Treasury for collection
actions. As a custodian of records for Treasury, | have care and custody of records relating to the debt owed by
Express Construction 3 Corporation (DEBTOR) to DOL.

The information contained in this Certificate of indebtedness is based on documents created by an employee or
contractor of DOL based on his/her knowledge at or near the time the events were recorded, including the review
of Occupational Safety and Health Administration (OSHA) violations, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of Occupational
Safety and Health Administration (OSHA) violations. Treasury’s regular business practice is to receive, store and
rely on the documents provided by DOL, when debts are referred to Treasury for collection activities, including
litigation.

Upon completion of an investigation covering the DEBTOR’s operations from 12/15/2014 through 12/17/2014,
DOL issued a Citation and Notice of Penalty against the DEBTOR in the amount of $112,200.00 with an annual
interest rate of 1.00% and an annual penalty rate of 6.00% for failure to provide fire extinguishers for each 3,000
square feet of protected building area; failure to provide stairways and ladders at personnel points of access
where the elevation was 19 inches or greater; and failure to provide handrails at stairways having four or more
risers more than 30 inches. According to DOL historical records the debt became delinquent on August 10, 2015.

DOL referred the claim to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS} to collect the
delinquent debt on December 1, 2015.

Eyhibit A

 
Case 2:19-cv-20743-SRC-CLW Document 1-2 Filed 11/26/19 Page 2 of 2 PagelD: 6

tae.

© U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. DEPARTMENT OF LABOR
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION (OSHA)
CERTIFICATE OF INDEBTEDNESS

 

On September 25, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$112,200.00 with daily interest of $3.07 and daily penalty of $18.44. Further, | certify that | am familiar with
Treasury’s record keeping practices, including the receipt of files from DOL. As of September 25, 2019, the DEBTOR
is indebted to the United States in the amounts stated as follows:

Principal: § 112,200.00
Interest (@1.00%): § 4,659.12
Penalty (@6.00%): § 27,393.71
Admin Fees: § 52,077.21
Total: '$ 196,330.04

The balance stated in the case listed above is current as of September 25, 2019, including any applicable interest,
penalties, administrative fees, and DMS & DO) fees (pursuant to 31 U.S.C. 3717(e) and 3711(¢)(6}, (7); 31 C.F.R.
285.12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746{2), | certify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief based upon information provided by DOL and information contained in Treasury's

records.

Regina Crisafulli

Financial Program Specialist
U.S. Department of the Treasury
Debt Management Services

 

 
